Title: To Thomas Jefferson from Eliphalet Pearson, 4 July 1791
From: Pearson, Eliphalet
To: Jefferson, Thomas



Sir
Cambridge, 4th July, 1791.

The American Academy of Arts and Sciences has directed me to present each corresponding society, and each of its own members, not resident in this State, a copy of Judge Lowell’s Eulogy on its late worthy President, which I have now the honor to transmit. With sentiments of due respect, I am, Sir, Your most obedient, humble servant,

Eliphalet Pearson

